Abraham N. Geller, J.
Application to confirm an award of arbitration arising out of an uninsured automobile policy indorsement and to direct that judgment be entered with costs and disbursements is opposed solely with respect to the request *178for costs and disbursements. Petitioners are, of course, entitled to the administrative arbitration fee directed by the award to be paid by respondent and this is not disputed. Interest as a matter of right from date of award is also to be included. It has been held that, where confirmation of the award is not opposed and in view of the objectives of the statute dealing with hit-and-run accidents and uninsured automobiles, it would be inequitable to allow court costs and disbursements. (See Matter of Kavares [MVAIC], 29 A D 2d 68.) However, here respondent brought on a proceeding to vacate petitioners’ demand for arbitration, which was opposed by petitioners and denied by the court, and under these circumstances it would not be inequitable to allow court costs of $25 as for a special proceeding for proceedings prior to note of issue (CPLR 8101, 8201).